       Case 1:20-cr-00563-JPO Document 204 Filed 08/05/21 Page 1 of 1

                        DAWN M. FLORIO LAW FIRM, PLLC
                           Attorney & Counselors at Law
                          488 Madison Avenue, 20th Floor
                               New York, NY 10022
                            Telephone: (212) 939-9539
                             Facsimile: (347) 398-8062
                            DawnMFlorio@yahoo.com




                                                           August 4, 2021


 VIA ECF
 Honorable J. Paul Oetken
 United States District Judge
 Southern District of New York
 Thurgood Marshall United State Courthouse
 40 Foley Square, Room 2101
 New York, New York 10007


                              RE:    United States v. Winnis Brito
                                     1:20-CR-00563-JPO-4

 Honorable Oetken;

        I, Dawn M. Florio, attorney at law, represent Winnis Brito on the above case
 matter. I am requesting that Winnis Brito have his location monitoring removed and his
 curfew removed. Mr. Brito attends school from 6pm-10pm and is doing very well along
 with being able to care for his mother.

         I have spoken to Pretrial Service Officer Mohammed Ahmed and he has no
 objection to this request AUSA Kaylan Lasky defers to Pretrial.

        I am requesting that this application be acknowledged and considered.

Granted,
  So ordered.                                              Sincerely,
  8/5/2021
                                                           Dawn M. Florio

                                                           Dawn M. Florio, Esq.


 CC:    AUSA Kaylan Lasky
        Pretrial Mohammed Ahmed
